Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mathur et al. (US 2019/0265986) teaches plug-ins as microservices. Chunduri et al. (US 2020/0097391) teaches agentless distributed monitoring of microservices. Seward (US 2021/0398079) teaches video/sound editor software utilizing a microservices architecture. Rose (US 2022/0057918) teaches distributed terminals network management, systems, interfaces, and workflows. Meyer et al. (US 2021/0250256) teaches rapid booting and deploying of an enterprise system in a cloud environment utilizing microservices. Fichtenholtz et al. (US 2021/0026703) teaches leveraging microservice containers to provide tenant isolation in a multi-tenant API gateway. Goniwada (US 2019/0347083) teaches deploying a distributed component-based application. Theebaprakasam et al. (US 2019/0089809) teaches dynamic message queues for a microservice based cloud service. However, the art of record neither teaches nor renders obvious the specific combination of establishing an in-memory connection between microservices associated with multiple platforms, wherein establishing further includes creating an in-memory mapping between addresses associated with the microservices for the in-memory connection, wherein creating further includes assigning each microservice a communication port for use during the in-memory connection and adding port assignments for each microservice to the in-memory mapping, wherein assigning further includes adding plugin identifiers assigned to the at least one plugin and selectively associated with the microservices and adding plugin assignments for selective ones of the microservices within the mapping; receiving a message from a sending microservice associated with a first platform during the connection; calling at least one plugin associated with at least one second platform to translate the message from a first format to at least one second format; and routing through the in-memory connection the message in the at least one second format to at least one receiving microservice associated with the at least one second platform.
	Claims 6-11 are allowed for at least the reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198